Title: To Thomas Jefferson from Benjamin H. Latrobe, 18 February 1804
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Washington Feby. 18h. 1804
                  
                  Since I last had the honor to wait upon you nothing has occurred upon which I felt myself authorized to take up your time, and though I have often been in your house, I have not found it necessary to trespass upon your leisure for directions.—
                  In the mean time, every thing has been prepared to begin the roof as soon as the Weather promises to be fair.—The lead for the Gutters has been cast & the iron Work prepared. My time has been employed in the accounts in the designs necessary for the ensuing season, and principally in the negociations for stone.
                  I now take the liberty to send you a sheet of sketches which explain the effect of different dispositions of the plan of the House of Representatives, lighted a la Halle de Bled.—
                  The best proportioned room would be the circle of 80 feet No. III. But its excessive rise above the Balustres renders it perhaps inadmissible, independently of the narrowness of the intercolumnation if 32 Columns be the number adopted.
                  No II in which the Intercolumnation is in the mode of Eustyle gives columns too slight in appearance for the weight of the dome, & lowers the room too much. The Elliptical room No. IV has all the faults formerly enumerated with very slender Columns.
                  In No I I have taken great pains to ascertain the line in Perspective of a Dome upon an Eliptical plan, segment 120 Degrees, Columns (as in Doctor Thornton’s plan 3 feet Diameter), as it would appear along the Pensylvania avenue. It must be observed that the Capitol hill is only 78 feet above the tide,—though its abruptness gives it the air of much greater altitude, & that therefore any roof projecting much above the parapet is seen easily at the distance of ½ a mile which distance reduces the angle of Elevation to a very few degrees.—
                  I take the liberty to lay these sketches, and a paper on the State of the Stone contracts before you this evening & will wait upon you early tomorrow morning.—
                  I have been very seriously ill for the last fortnight of an species of intermitting headach, which has contributed to delay my business. I am
                  with true respect Your very hble Serv
                  
                     B Henry Latrobe
                  
                